Citation Nr: 1227647	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as a result of an undiagnosed illness and as a result of a service-connected disability.

2.  Entitlement to service connection for a disability manifested by low back pain, to include as a result of an undiagnosed illness.

3.  Entitlement to an initial compensable evaluation for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active service from January 2001 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board acknowledges that, in the rating decision on appeal, the RO did not address the Veteran's claimed disabilities as a result of an undiagnosed illness.  However, as discussed in more detail in the Remand portion of the decision below, the evidence suggests that the Veteran's claims should include consideration of whether her alleged symptoms are manifestations of an undiagnosed illness.  Therefore, the Board has recharacterized the Veteran's claims of service connection for vertigo and a low back disability as set forth on the title page.

(The decision below addresses the Veteran's claim for an initial compensable evaluation for her service-connected migraines.   The Veteran's service connection claims are addressed in the Remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's migraine headaches are accompanied by nausea, vomiting, photosensitivity, pain, numbness, and vision problems more nearly approximating disability tantamount to characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for migraines was granted in September 2007, and she was assigned a disability rating and effective date in that decision.  As her claim for an initial compensable rating for her service-connected migraines stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes her service treatment records (STRs); service personnel records; VA outpatient treatment records; VA examination reports; and statements in support of her claim.  The Veteran elected not to have a hearing in his case.  She has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.

Further, at the May 2007 VA examination, the examiner reviewed the Veteran's claims folder, took a detailed history from her, and discussed the presence and duration of her claimed headache disability.  The examination report contains sufficient evidence by which to evaluate her headaches, and the Board is satisfied that the examination report and VA outpatient treatment records contain sufficient evidence by which to evaluate her service-connected migraines in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording her an adequate VA examination and that the duty-to-assist requirements have been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran asserts that her service-connected migraine headaches have been more disabling than initially rated.  She contends that a compensable rating is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claim for a higher evaluation for her service-connected disability is an original claim that was placed in appellate status by a notice of disagreement expressing disagreement with an initial rating award.  As such, the question for consideration is the propriety of the initial evaluation assigned, and consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, the Veteran's service-connected migraines have been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.124a, DC 8100.  Under that DC, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2011).

In seeking service connection for migraines, the Veteran reported experiencing severe migraines, which occurred approximately 18 times a year and lasted for three to four days at a time.  During the May 2007 VA examination, the Veteran indicated that her headaches had increased in severity in 2006.  She stated that, since her separation from service, she has experienced two to three headaches a month, characterized by changes to her vision, numbness on one side of body, pain throughout her body, nausea, and vomiting.  She noted taking Midrin to alleviate her migraines, which could last anywhere from one to five days.  She reported that, since starting school in January 2007, she had missed approximately 10 days of class due to the severity of her migraines.  

VA outpatient treatment records reveal that the Veteran's migraines are accompanied by nausea, vomiting, photosensitivity, and tunnel vision and blindness resulting in frequent injury on account of the inability to see.  It was noted that one-half of the Veteran's body would go numb while having temporal pain on the opposite side.
During an August 2008 physical therapy consultation, the Veteran reported having two to three migraines a week with aura.  She stated that she was unsure of what triggered her migraines, as she had tried changing her diet, sleeping patterns, and glasses with no relief.  In January 2010, it was noted that the Veteran was experiencing two to eight headaches a month with vision changes that varied from complete loss of peripheral vision to blurred or tunnel vision.  She also noted seeing floaters.

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In light of these definitions and in consideration of the evidence of record, the Board finds that the Veteran's service-connected migraines approximate the criteria set forth for a 30 percent disability rating.  

Indeed, the evidence shows migraines occurring at least once a month, and more often weekly, associated with nausea, vomiting, numbness, pain, photosensitivity, and vision changes ranging from complete loss of peripheral vision to blurred or tunnel vision.  The Veteran has also reported missing school due to the severity of her headaches.  Although the medical evidence of record does not indicate that the Veteran's migraines could be considered "prostrating," in light of her associated symptomatology and the frequency with which she experiences migraines, the Board concludes that the Veteran's migraine headaches are more aptly described by the criteria necessary for a 30 percent rating.

The Board has also considered whether a 50 percent rating is warranted, but finds that it is not.  Indeed, the pertinent evidence of record, as set forth earlier, does not demonstrate a disability picture characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the Veteran has not alleged that her migraines have resulted in severe economic inadaptability.  Although the Veteran reported missing 10 days of school in one semester, there is no indication that her migraines required her to withdraw from school or affected her grades.  Moreover, while the Veteran has reported that her migraines could last up to five days, the evidence shows that the duration of her migraines is greatly diminished by taking Midrin.  Further, the Veteran has not asserted that her migraines have a negative economic impact.  Consequently, the Board finds that the evidence fails to establish that the Veteran's migraines more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  Accordingly, a rating greater than 30 percent is not warranted.  

The Board notes that the Veteran's symptoms have been relatively consistent throughout the pendency of her claim.  Therefore, the Board finds that a staged rating is not warranted.  See Fenderson, supra.  An initial 30 percent rating is granted from the November 8, 2006, effective date of the award of service connection.  A rating higher than the 30 percent evaluation assigned by this decision is not warranted for any period since November 8, 2006.  38 C.F.R. § 4.124s, DC 8100.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation for [her service-connected migraines is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that she is unemployable due to her service-connected migraines.


ORDER

Entitlement to a disability rating of 30 percent from November 8, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for vertigo and a low back disability, which she attributes to her military service.  At the outset, the Board notes that the Veteran's STRs contain complaints of both dizziness and back pain.  The Veteran endorsed having experienced dizziness during deployment from August 2004 to March 2005 and from February 2006 to August 2006, and a July 2005 treatment record notes that she had reported back and neck pain for an unspecified period of time.  The Veteran's post-service medical records similarly reflect complaints of low back pain and dizziness.  Those complaints of dizziness and low back pain have not been linked to any specific disabilities.  Notably, despite reporting dizziness during a March 2007 VA examination, no diagnosis of vertigo was rendered.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, however, because the record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2011).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness. 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  A "medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

As the Veteran's reported dizziness and musculoskeletal pain have not been attributed to any known clinical diagnosis, and in light of her service in the Southwest Asia theater of operations during the Persian Gulf War, the Board finds that the evidence of record raises a question as to whether the Veteran's symptoms are manifestations of an undiagnosed illness, as those symptoms are precisely the type of symptoms mentioned in 38 C.F.R. § 3.317(b).  Accordingly, the Board finds that the Veteran's claims of service connection for disabilities manifested by dizziness and low back pain must be remanded for the Veteran to be afforded a VA examination that fully assesses these claimed disabilities, as the evidence of record does not contain sufficient medical evidence to decide these claims.  38 U.S.C.A § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board further notes that the Veteran has asserted that her vertigo may be related to/or aggravated by her back pain and migraine headaches.  Thus, as part of the examination to be afforded on remand, if the Veteran is diagnosed as having vertigo or some other disability manifested by dizziness, the examiner should consider whether her migraines or any diagnosed back disability has caused or made chronically worse her vertigo.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Send to the Veteran a corrective VCAA notice letter with regard to the issues of entitlement to service connection for a disability manifested by dizziness, to include as a result of an undiagnosed illness and as a result of a service-connected disability, and entitlement to service connection for a disability manifested by low back pain, to include as a result of an undiagnosed illness.  [The Board is particularly concerned that the letter issued to the Veteran notify her of the information and evidence necessary to substantiate a claim of service connection on a secondary basis and as a result of an undiagnosed illness.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence related to her remanded claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Then, schedule the Veteran for an examination with an appropriate specialist to determine the nature and etiology of any disability manifested by dizziness and any disability manifested by low back pain.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should identity whether the Veteran's complaints of dizziness and low back pain can be attributed to any diagnosed disability and, if so, opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any currently diagnosed disability manifested by dizziness and/or low back pain had its onset during the Veteran's active duty or is otherwise causally or etiologically related to her active service or any incident therein.  

The examiner should also indicate whether there is a 50 percent probability or greater that any disability manifested by dizziness was caused, or aggravated (chronically worsened), by the Veteran's migraines or by any diagnosed low back disability.  If aggravation is found, the examiner should specify what measurable degree of the dizziness disability represents a permanent increase in its severity caused by the Veteran's migraines or by any diagnosed low back disability.  

If the Veteran's complaints of dizziness and/or low back pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of a chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness. In addition, the examiner should opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  Ensure that the medical examination report and opinions provided therein comply with this Remand and the questions presented herein.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, readjudicate the issues of entitlement to service connection for a disability manifested by dizziness, to include as a result of an undiagnosed illness and as a result of a service-connected disability, and entitlement to service connection for a disability manifested by low back pain, to include as a result of an undiagnosed illness.  If any benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


